Citation Nr: 0903730	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  94-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
D.S.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1965, May 1971 to October 1974, and December 1990 to 
June 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Alabama.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
1995.  A transcript of the hearing is associated with the 
veteran's claims folder.

In February 1996, the Board, in pertinent part, determined 
that the veteran had not submitted a well grounded claim for 
service connection for tinnitus.  In December 1998, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated and remanded that portion of the Board's decision 
that concluded that the claim for service connection for 
tinnitus was not well grounded.  Pursuant to the Court's 
remand, the Board remanded the case to the originating agency 
for further evidentiary development in June 2000.

In January 2002, the Board denied the veteran's claim for 
service connection for tinnitus.  The veteran also appealed 
this decision to the Court.  In September 2003, the Court 
vacated the Board's decision and remanded for further 
development and adjudication.  Pursuant to the Court's 
Remand, the Board remanded the case to the originating agency 
for further evidentiary development in March 2004.  The 
veteran's appeal was again before the Board in June 2004 and 
May 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

In June 2008 and September 2008, the case was referred to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.  In November 2008, the Board received the opinion 
and later in November 2008, a copy of the opinion was sent to 
the veteran.  The veteran has since reviewed the opinion and 
provided a response, and the case has been returned to the 
Board for further appellate action.


The Board also notes that in a December 2008 statement, the 
veteran's attorney indicates that he also wishes to be 
granted service connection for bilateral hearing loss.  The 
record reflects that the veteran's previous claim for service 
connection for bilateral hearing loss was denied by the RO in 
a July 1993 decision that was appealed, and that the Board 
also denied the claim as not well grounded in its February 
1996 decision.  The Board's decision was upheld by the Court 
in September 1998.  This denial became final before the 
enactment of Public Law 106-475 on November 9, 2000.  
Furthermore, the veteran failed to make a timely request for 
readjudication under Section 7(b) of the VCAA.  Consequently, 
his claim is now one to reopen his previously denied claim of 
service connection for bilateral hearing loss.  The issue of 
whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received has not previously been adjudicated, and is not 
before the Board at this time.  Accordingly, such issue is 
referred to the RO for any necessary action.


FINDING OF FACT

The veteran's bilateral tinnitus is etiologically related to 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus 
are met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

The veteran contends that he has bilateral tinnitus related 
to active military service.  

The veteran's service treatment records are negative for 
complaints or findings of tinnitus.  However, the record 
reflects that that the veteran complained of tinnitus in his 
June 1992 claim for service connection, approximately one 
year after his discharge from his last period of active 
military service.  Furthermore, at his September 1995 Travel 
Board hearing, the veteran testified that he had ringing in 
the ears that registered at different volumes which was 
virtually constant and sometimes much worse than others.  He 
claimed that he developed bilateral tinnitus while on active 
duty in Saudi Arabia as a result of 24-hour exposure to 
excessive noise from hospital generators, and that he first 
noticed the tinnitus during his flight home to Fort Riley, 
Kansas from Saudi Arabia in May 1991.  He claimed further 
that he continued to experience bilateral tinnitus for the 
remainder of his active duty, through July 1991  See 
September 1995 Travel Board hearing transcript.  The veteran 
was accompanied by D.S., a medical service officer and the 
veteran's superior from 1985 to 1988, who testified that the 
veteran was exposed to noise as part of his duties in the 
Reserves.  Specifically, he testified that the veteran was 
exposed to generator noise of 120 to 180 decibels 24 hours a 
day for 6 months, as well as artillery simulators which 
produced noise of 80-140 decibels.  See id.

Service treatment records dated in May 1991 relate that the 
veteran complained of hearing loss.  Initial audiology 
examination revealed hearing loss, and physical examination 
disclosed wax impaction.  After removal of the cerumen 
impaction, the veteran's hearing was considered normal on 
further audiology testing.  Significantly, the veteran failed 
to mention any problems regarding tinnitus at that time.  In 
fact, the service medical records do not show any complaints 
regarding ringing in the ears.

During a July 2000 VA examination, the veteran complained of 
a high frequency ringing in his ears that lasted for ten to 
twenty seconds before dissipating.  He was diagnosed at that 
time with intermittent tinnitus and normal hearing.  The VA 
examiner opined that the veteran's tinnitus was not related 
to noise exposure in the military.  However, the examiner 
failed to give a rationale for the opinion.  The Board finds 
that this opinion is of minimal probative value because the 
examiner did not provide a rationale for the opinion.  
Because he did not include the basis for his opinion, the 
Board is unable to evaluate it and to assign it more than 
minimal probative weight.  See September 2003 Court decision.

The veteran was afforded another VA examination in August 
2000.  The examiner noted the veteran's complaints of 
tinnitus and hearing loss since leaving Saudi Arabia.  The 
examiner also noted that the veteran was employed as a parole 
officer for the State Department of Corrections and was 
required to qualify for guns twice a year in that occupation.  
Based on the noted information, the examiner opined that it 
was highly unlikely that the veteran's tinnitus was a result 
of his six-month tour of duty in Saudi Arabia, and that it 
was much more likely that his past use of guns in his 
civilian work caused his tinnitus.  The examiner also 
indicated that while the veteran had normal hearing 
sensitivity from 250 to 4000 hertz, he did have a mild drop 
from 6000 to 8000 hertz in both ears.  

During another VA examination in September 2004, the veteran 
complained of bilateral tinnitus which he had noticed since 
1991 while stationed in Saudi Arabia.  The examiner diagnosed 
the veteran with moderately severe, high frequency, bilateral 
tinnitus.  He also indicated that there was no true hearing 
loss present because the veteran had normal hearing 
sensitivity from 250 to 4000 hertz and only a mild drop from 
6000 to 8000 hertz in both ears.  Based on the results of the 
examination, the examiner opined that the veteran's diagnoses 
were less likely than not secondary to acoustic trauma in the 
military, and instead, were more likely related to his 
hyperlipidemia or high blood pressure.  The examiner had 
noted that high blood pressure had been controlled with 
medication since 1977.

In accordance with the Board's June 2004 remand, the veteran 
was afforded his most recent VA examination in September 
2007.  At that time, the veteran complained of recurrent 
tinnitus, which occurred once a day or every other day, and 
only lasted for 15 to 20 seconds.  When rendering a 
diagnosis, the examiner emphasized that the veteran's 
tinnitus was not chronic, persistent or continuous, but 
rather his symptoms were recurrent.  The examiner opined that 
it was less likely than not that the veteran's tinnitus was 
secondary to acoustic trauma in the military.  In rendering 
the opinion, the examiner noted the veteran's report that his 
tinnitus did not occur while he was in Saudi Arabia, but 
rather six months or more after he returned to the United 
States, and that nothing special had happened previous to the 
onset of the tinnitus.  She also noted that the veteran had 
normal hearing sensitivity at that time.

The evidence of record in support of the veteran's claim 
includes a January 2004 statement from T.W, Senior Probation 
and Parole Officer for the Oklahoma Department of Corrections 
wherein he indicates that the veteran did wear sound 
protection gear during his required firing range 
requalifications which occurred once per year.  

The veteran has also submitted a February 2008 statement from 
A.C., RN, BSN, CLNC, who after reviewing the veteran's entire 
claims folder, opined that it is at least as likely as not 
that the veteran's acquired tinnitus is due to his exposure 
to noise from the medical generator while serving in Saudi 
Arabia.  In rendering her opinion, A.C. noted that there is 
no history of auditory problems prior to the veteran's time 
in Saudi Arabia.  She also noted that although tinnitus can 
occur in the presence of hypertension and hyperlipidemia when 
such illnesses are uncontrolled, the veteran's hypertension 
has been controlled by medication since 1977.  A.C. also 
noted that the veteran's employment as a parole officer with 
the Oklahoma Department of Corrections does not discount the 
possibility of his tinnitus originating from acoustic trauma 
during his time in Saudi Arabia because he wore sound 
protection gear during his required firing range 
requalifications which occurred once per year.

The Board also notes that the veteran's opinions concerning 
his tinnitus, noted in his January 2004 and February 2008 
statements, must also be considered because the veteran, as a 
practical nurse with over 18 years of experience and medical 
NCO for 19 years, has sufficient medical expertise to 
diagnose tinnitus.  See September 2003 Court decision.

In an October 2008 VHA opinion, S.B., MD opined that the 
veteran suffers from subjective tinnitus, chronic and 
continuous in nature, associated with a high frequency 
sensorineural hearing loss, secondary to noise exposure the 
veteran experienced while in service.  In rendering his 
opinion, S.B. noted that according to a prominent medical 
journal, although tinnitus can occur with normal hearing, 
most cases of tinnitus are associated with hearing loss, and 
in such cases, the symptoms are attributed to damage caused 
by noise exposure, ototoxic agents, or other insults to the 
ear.  S.B. noted further that although the veteran does not 
have a compensatory hearing loss in either ear, he does have 
a documented 50 decibel hearing loss at 6000 hertz in his 
right ear and a 35 decibel hearing loss in his left ear.  
Accordingly, he opined that the veteran's tinnitus and 
hearing loss is at least as likely as not related to the 
noise exposure experienced by the veteran during his active 
military service in Saudi Arabia in 1991.

There are several medical opinions of record addressing the 
etiology of the veteran's bilateral tinnitus, some of which 
are negative.  However, the Board finds the veteran's 
testimony regarding noise exposure in service to be credible, 
especially in light of the support of that testimony from the 
other witness present at the September 1995 hearing.  The 
Board also finds the veteran's statements regarding his 
tinnitus to be credible based on his own personal medical 
expertise.  Furthermore, the VHA examiner provided a positive 
nexus opinion.  In light of the veteran's credible testimony 
and the medical opinions linking his currently diagnosed 
bilateral tinnitus to service, the Board is satisfied that 
the evidence supportive of the claim is at least in equipoise 
with that against the claim.  Accordingly, service connection 
is in order for the veteran's bilateral tinnitus.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The record reflects that the originating agency has provided 
all required notice, although notice was not provided before 
the initial adjudication of the claim in 1993.  In any event, 
the Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further action is required with respect to the 
duties to notify and assist claimants.


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


